Citation Nr: 0310178	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  98-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease with neuropathy, status post lumbar laminectomy, 
claimed as secondary to service-connected disability of 
residuals, lumbosacral strain.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart condition 
under the provisions of 38 U.S.C.A. § 1151, claimed to result 
from treatment at VA Medical Center in March 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to May 1952, with additional service thereafter in the Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  A March 1998 decision denied service 
connection for degenerative joint disease with neuropathy, 
status post lumbar laminectomy, claimed as secondary to 
service-connected disability of residuals, lumbosacral 
strain.  An October 2002 decision denied service connection 
for hearing loss and tinnitus, as well as the claim for 
service connection for a heart condition under the provisions 
of 38 U.S.C.A. § 1151.

It is unclear, at this time, whether a claim for payment or 
reimbursement of unauthorized medical expenses is on appeal 
to the Board.  The veteran has submitted a copy of a 
statement from his representative, dated in August 1995, 
addressing this issue.  However, without copies of a denial, 
notice of disagreement (NOD), statement of the case (SOC), 
and substantive appeal, the Board does not know if this issue 
was properly appealed.  There is a note in the file from RO 
personnel dated in September 2002 indicating that the medical 
expenses claim would be referred to the VA Medical Center in 
Indianapolis for consideration.  Therefore, it appears that 
as of 2002, the claim had not yet been decided.  In any 
event, this issue is referred to the RO so that during the 
course of this remand, it can be determined whether this 
issue is on appeal to the Board, and, if so, the necessary 
documents, or the file from the VA Medical Center, should be 
associated with the claims file when it is returned to the 
Board.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the veteran's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as these claims were pending as 
of the date of passage of this law, November 9, 2000.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  First, a 
letter was sent in September 2002 addressing the hearing 
loss, tinnitus, and section 1151 claims.  However, the 
veteran has a statutory right to one year to submit 
information or evidence in response to any VCAA notification, 
and that one-year period has not yet passed, nor has he 
otherwise waived his right to that response period.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  Second, the Board undertook additional development of 
the secondary service connection claim pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2), by sending the veteran a 
VCAA notification letter on this claim in March 2003.  That 
regulation was invalidated by the DAV case. 

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Evidentiary development

In an effort to assist the RO in complying with the duty to 
assist, the Board has reviewed the claims file and identified 
the following deficiencies.  However, the RO will need to 
ensure all development has been completed before the case is 
returned to the Board.

First, the exact dates of the veteran's Reserve service are 
not clear, but appear to have extended from approximately 
1955 to 1970.  As his representative has properly pointed 
out, at no time have requests been made for any medical 
records generated during the veteran's Reserve service.  This 
must be done.

Second, when filing his section 1151 claim in July 1999, the 
veteran indicated that he had had to have heart procedures 
redone at a private hospital.  He did not identify that 
hospital.  None of the private medical records regarding this 
claim obtained from Illinois Heart & Lung Associates and 
Bromenn Healthcare are dated prior to 2001.  The veteran is 
hereby advised that he needs to identify the private facility 
where he received treatment in appropriately July 1999, so 
that those records can be obtained.

Third, a March 2002 letter from James McCriskin, D.O., at the 
Illinois Heart & Lung Associates indicates that Dr. McCriskin 
has treated the veteran since July 2000.  All those treatment 
records must be obtained, and the veteran completed a release 
in April 2003 authorizing VA to obtain these records.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

In particular, this notice should advise 
the veteran of the need to identify the 
private facility where he was treated for 
his heart condition in approximately July 
1999.

The veteran should again be advised, as 
he was in the September 2002 letter from 
the RO, that he has not completed 
releases for Dr. Venkatesulu, Carle 
Hospital/Clinic, or St. Joseph Hospital.  
The RO should ask again that he do so, 
and advise him that if he does not 
authorize VA to request these records or 
submit the records himself, his claims 
will be decided based on the evidence of 
record, which could result in a denial of 
any benefit sought.

2.  The RO should obtain new 
authorization or if valid, use the 
authorization completed by the veteran in 
April 2003 to request treatment records 
from the Illinois Heart & Lung Associates 
for all treatment since July 2000.  
Specify that actual treatment notes are 
needed, to include results of any 
diagnostic testing, as opposed to 
summaries.

All records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA and 38 C.F.R. § 3.159, the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  

3.  The RO should contact any and all 
appropriate state and federal agencies 
and request the veteran's medical records 
from his period of Army Reserve service, 
to include his last Reserve assignment 
with the 388th Chemical Co. (SG) in 
Bloomington, Illinois.  The RO should 
continue its efforts to obtain these 
records until it becomes reasonably 
certain that such records cannot be 
obtained because they do not exist or 
until it becomes reasonably certain that 
further efforts to obtain records from 
such sources would be futile.

Once the RO obtains service medical 
records for the veteran's Reserve 
service, it should ensure that the 
records include outpatient treatment the 
veteran received in July/August 1970 at 
the Army Hospital in Camp McCoy, 
Wisconsin, which was when he sustained 
his back injury.  If those records are 
not included, additional attempts should 
be made to obtain these records.


4.  The RO should obtain the records for 
any treatment the veteran has received at 
the VA Outpatient Clinic in Peoria, 
Illinois, since May 2002 (the last 
records in the claims file).

5.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  If appropriate and necessary, 
the RO should schedule the veteran for VA 
examinations that include any medical 
opinions needed to decide these claims.

6.  Thereafter, the RO should 
readjudicate these claims with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this REMAND.  The 
readjudication of these claims must be on 
the merits and with full compliance with 
all relevant duty-to-notify and duty-to-
assist provisions of the VCAA, as noted 
above.  

If any benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative an adequate 
supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on this claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO should then allow the appellant an 
appropriate period of time for response.



7.  As discussed in the Introduction 
above, the RO should determine whether a 
claim for payment or reimbursement of 
unauthorized medical expenses is also on 
appeal to the Board.  The RO should 
obtain copies of the necessary documents, 
or the veteran's Medical Administration 
Service file, from the VA Medical Center 
in Indianapolis.  If an appeal has been 
perfected, this issue should also be 
returned to the Board.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




